DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  Applicant’s Amendment, filed 08/09/2019, is acknowledged.3.  Claims 1-9 are pending.

3. Based on the information given by applicant and an inspection of the patent applications, the Examiner has concluded that the subject matter defined in this application is supported by disclosure in parent application US application 14/105,628, filed 12/13/2013, but is not supported by any others because the earliest disclosure of the claimed “respiratory condition is treated”; “sarcoidosis or Chronic Obstructive Pulmonary Disease (COPD)”. “an agonist or an antagonist of CCR1”, “an antibody or a chemokine” in claims 1-4, as well as the specific chemokines in claims 5-6. 

Accordingly, the subject matter defined in the instant claims 1-9 has an effective filing date of 12/13/2013. Should the Applicant disagree with the Examiner’s factual determination above, it is incumbent upon the Applicant to provide the serial number and specific page number(s) of any parent application filed prior to 12/13/2013, which specifically supports the particular claim limitation for each and every claim limitation in all the pending claims which applicant considers to have been in possession of and fully enabled for prior to 12/13/2013
Species Election

4.  Applicant is required under 35 US 121 (1) to elect a single disclosed species to which claims would be restricted if no generic claim is finally held to be allowable and (2) to list all claims readable thereon including those subsequently added.  

Applicant is required to elect:

(i) a particular respiratory condition (e.g., Sarcoidosis or COPD) such as the one recited in claim 2. These species are distinct because the pathological conditions differ in etiologies and therapeutic endpoints; thus each condition represents patentably distinct subject matter.

(ii) a specific binding regent (e.g., antibody or chemokine) such as the one recited in claim 4.  

(iii) A specific chemokine (e.g., MCP-1, RANTES, CCL9 or a particular combination (i.e., and/or) such as the one recited in claims 5-6. 

These are distinct species because their structures and modes of action are different which, in turn, address different therapeutic endpoints. In addition, these species are not obvious variants of each other based on the current record.

5.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
  
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

 6.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

7.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

 (i) US Pat. 8877177 discloses: methods of removing one or more cells expressing a cognate receptor of one or more chemokines from the peripheral blood of a subject, comprising:
providing an apheresis column loaded with a solid support comprising one or more chemokines immobilized directly or indirectly on the support to permit removal of a cell expressing the cognate receptor of the one or more chemokines from the peripheral blood of a subject.; and,
contacting the column with a portion of the subject's peripheral blood, thereby depleting the portion of the subject's peripheral blood of at least one cell expressing a cognate receptor of the one or more chemokines, further comprising infusing the depleted blood to the subject, wherein the cell is a leukocyte selected from the group consisting of a T lymphocyte, monocyte, neutrophil granulocyte, and an eosinophil granulocyte, wherein removing one or more cells expressing a cognate receptor of one or more chemokines from the peripheral blood of a subject is used to treat an inflammatory condition, wherein the one or more chemokine is selected from the group consisting of CCL25, MIP-Ia, MIP-Ib, MCP-I, MCP-2, MCP-3, MCP-4, TARC, MDC, MIP-3, MIP-3a, MIP3b, MIP-4, 1-309, HCC-I, HCC-2, SLC, IL-8, GROa, GROb, GROg, RANTES, NAP-2, ENA78, GCP-2, IP-IO, MIG, I-TAC, SDF, fractalkine, lymphotactin, eotaxin, eotaxin-2, 1-309, and BLC (see issued claim).

    PNG
    media_image1.png
    624
    538
    media_image1.png
    Greyscale

(ii) Liu et al. Correlation between serum biomarkers and BODE index in patients with stable COPD.  Respirology (2009) 14, 999–1004.

Liu et al teach that the level of serum MCP-1 was significantly different between COPD subjects and healthy smokers (P = 0.003).  COPD is a disease state characterized by progressive and abnormal inflammatory response of the lungs to noxious particles or smoke. Patients with COPD have increased numbers of neutrophils and macrophages in their lungs. MCP-1 attracts monocytes that can differentiate into macrophages.  MCP-1 is a CC chemokine that mediates its effects via the CCR2 receptor, which is the specific receptor for MCP-1 and is expressed by monocytes, macrophages and T lymphocytes.19 MCP-1 has been implicated in respiratory disease. BAL fluid from smokers with or without chronic bronchitis contained increased concentrations of MCP-1 when compared with BAL fluid from non-smokers,20 suggesting that this chemokine might play a role in inflammatory cell recruitment associated with cigarette smoking. It is possible that MCP-1 is secreted by alveolar macrophages when they are activated by toxic particles, and enters the systemic circulation via the abundant pulmonary capillaries. MCP-1 is also an activating factor for monocytes and T lymphocytes and can act as a chemoattractant, and it has been reported that MCP-1 can play a key role in monocyte migration.  Therefore, an increased serum or alveolar MCP-1 may contribute to an increase in macrophages, increased monocyte differentiation, and more severe airways inflammation in patients with COPD.  Macrophages seem to have a crucial role in COPD and MCP-1 is a potent chemoattractant of monocytes. Therefore, blocking CCR2 could be a useful therapeutic strategy. Several small-molecule inhibitors— including RS504393, which is effective in cell assays— and blocking antibodies such as humanized mAb to CCR2: MLN1202 are in development.2

(iii)  Gerard et al.  Targeted Disruption of the b-Chemokine Receptor CCR1 Protects against Pancreatitis-associated Lung Injury. J Clin Invest . 1997 Oct 15;100(8):2022-7.

Gerard et al teach that the deletion of another receptor for MIP1alpha and RANTES, the CCR1 receptor, is associated with protection from pulmonary inflammation secondary to acute pancreatitis in the mouse. 

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


July 5, 2022
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644